

117 SRES 256 ATS: Expressing the sense of the Senate regarding the need to conduct a comprehensive investigation to determine the origins of COVID–19.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 256IN THE SENATE OF THE UNITED STATESMay 28 (legislative day, May 27), 2021Mr. Marshall (for himself and Mrs. Gillibrand) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing the sense of the Senate regarding the need to conduct a comprehensive investigation to determine the origins of COVID–19.Whereas COVID–19 has taken the lives of nearly 3,500,000 individuals around the world;Whereas understanding the origins of the COVID–19 pandemic is essential to addressing our vulnerabilities and preventing future crises;Whereas, in May 2020, the World Health Assembly did not authorize a comprehensive investigation into the origins of COVID–19, and instead passed a significantly limited compromise resolution, with Chinese government support, which did not explicitly include in its scope the possibility of a research-related accident;Whereas the 2020 World Health Assembly resolution and its terms of reference, which were negotiated privately between the World Health Organization (in this preamble referred to as WHO) and Chinese authorities, handed the Chinese government control over the joint-study process by giving the Chinese government veto power over which international experts were allowed to participate in the joint study and by agreeing that most primary research would be carried out by Chinese teams without ensuring broad access to primary data by international experts;Whereas, as a result of these terms, the significant structural, procedural, and analytical shortcomings of the joint study, and the severe restrictions imposed by Chinese authorities, the WHO-convened joint study into the origins of COVID–19 was prevented from providing a balanced consideration of the multiple theories of the origin of COVID–19;Whereas only 4 of the 313 pages of the joint-study team report and its annexes addressed the possibility of a laboratory accident, and no thorough examination of the lab incident hypothesis was carried out by the joint-study team;Whereas some of the international experts on the joint-study team stated that they lacked the means and resources to properly investigate the research-related accident hypothesis, and they were neither able nor meant to do such a full investigation but instead were acting as a study review group;Whereas WHO Director-General Dr. Tedros Adhanom Ghebreyesus commented on March 30, 2021, the day the joint-study report was released, I do not believe that [the joint-study team's] assessment [of a possible lab incident] was extensive enough. Further data and studies will be needed to reach more robust conclusions … potentially with additional missions involving specialist experts, which I am ready to deploy.;Whereas the WHO Director-General further commented, As far as WHO is concerned all hypotheses remain on the table … We have not yet found the source of the virus, and we must continue to follow the science and leave no stone unturned as we do … It is clear that we need more research across a range of areas, which will entail further field visits.;Whereas the March 30, 2021 Joint Statement on the WHO-convened COVID–19 Origins Study by the United States and 13 other countries recognized the severe shortcomings of the joint-study process and called for a transparent and independent analysis and evaluation, free from interference and undue influence.;Whereas, in spite of the devastation the COVID–19 pandemic has caused in the United States and around the world, no process currently exists to ensure a comprehensive investigation into the source of COVID–19;Whereas such an investigation is essential for ensuring this type of crisis never happens again for the benefit of all people, all nations, and future generations: Now, therefore, be itThat it is the sense of the Senate that—(1)a comprehensive investigation to determine the origins of COVID–19 must be conducted by the World Health Organization immediately, with access to all relevant records, samples, and personnel in China, and that such investigation must fully explore all possible sources of the COVID–19 pandemic, including exclusively natural zoonosis in the wild, human contamination in an animal farm, and a research-related accident;(2)the United States delegation to the World Health Assembly should, in concert with allies and partners around the world, work to ensure that an international scientific investigation into the origins of COVID–19, with full access to all relevant records, samples, and personnel in China, will be authorized by the World Health Assembly and implemented with extreme urgency; and(3)should such a full investigation not be authorized by the 2021 World Health Assembly, then the United States Government should immediately begin planning a comprehensive and data-driven investigation into the COVID–19 pandemic origins, in concert with willing partner governments and experts around the world. 